Order
PER CURIAM.
Joseph E. Knecht appeals the judgment of his convictions, after a jury trial in the Circuit Court of Jackson County, for one count of murder in the second degree, § 565.021, and one count of armed criminal action, § 571.015. As a result of his convictions, the appellant was sentenced to two concurrent terms of life imprisonment in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the trial court erred in allowing two witnesses for the State to testify, over *196the appellant’s objections, that approximately a year before the charged offenses were alleged to have taken place, the appellant fell into a stairwell while intoxicated and holding a shotgun because that testimony was inadmissible evidence of prior misconduct.
Affirmed. Rule 30.25(b).